



Exhibit 10.28
R E S T R I C T E D S T O C K A W A R D A G R E E M E N T
Non-transferable
G R A N T T O
____________________________________
(“Grantee”)
by Lowe’s Companies, Inc. (the “Company”) of
____________________________________
shares of its common stock, $0.50 par value (the “Shares”)
pursuant to and subject to the provisions of the Lowe’s Companies, Inc. 2006
Long Term Incentive Plan, as amended and restated (the “Plan”), and to the terms
and conditions set forth on the following pages (the “Terms and Conditions”).
Except as otherwise provided in Section 2 of the Terms and Conditions, the
Shares shall vest and no longer be subject to forfeiture as to the following
percentage of the Shares awarded hereunder, on the following date:
Percentage of Shares
Date of Vesting
[]%
[]



Notwithstanding the vesting of the Shares on the Date of Vesting set forth above
or as otherwise provided in Section 2 of the Terms and Conditions, the Shares
shall be Non-transferable Shares until the expiration of the transfer
restrictions set forth in Section 3 of the Terms and Conditions.
IN WITNESS WHEREOF, Lowe’s Companies, Inc., acting by and through its duly
authorized officer, has caused this Agreement to be executed as of the Date of
Grant.


 
LOWE’S COMPANIES, INC.


By:


Date of Grant:


Accepted by Grantee:




















--------------------------------------------------------------------------------





TERMS AND CONDITIONS
1.
Grant of Shares. The Company hereby grants to Grantee the Shares indicated on
Page 1, subject to the restrictions and the other terms and conditions set forth
in the Plan, in this Restricted Stock Award Agreement (this “Agreement”) and any
applicable recoupment or “clawback” policies of the Company, as in effect from
time to time. Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Plan.

2.
Vesting of Shares. As of the Date of Grant, the Shares shall be “Unvested
Shares” and fully forfeitable. The Unvested Shares shall become “Vested Shares”
as of the earliest to occur of the following (the period prior to such vesting
being referred to herein as the “Vesting Period”):

(a)
As of the Date of Vesting specified on Page 1;

(b)
On the date of termination of Grantee’s employment with the Company and its
Subsidiaries by reason of Grantee’s death, Disability or Retirement; or

(c)
On the date of termination of Grantee’s employment with the Company and its
Subsidiaries by the Company without Cause or by Grantee’s resignation for Good
Reason, in either case within twelve (12) months after the occurrence of a
Change in Control.

If Grantee’s employment with the Company and its Subsidiaries terminates for any
reason prior to the Unvested Shares becoming Vested Shares in accordance with
this Section 2, Grantee shall forfeit all of Grantee’s right, title and interest
in and to the Unvested Shares as of the date of Grantee’s termination of
employment, and such Unvested Shares shall revert to the Company immediately
following the event of forfeiture.
The definition of “Retirement” for purposes of this Agreement shall have the
following meaning and not the meaning assigned to such term in the Plan: The
voluntary termination of employment with the approval of the Board at least six
(6) months after the Date of Grant and on or after the date Grantee has attained
age fifty-five (55) and Grantee’s age plus years of service equal or exceed
seventy (70); provided that, Grantee has given the Board at least ten (10) days
advance notice of such Retirement and Grantee has executed and not revoked a
Release of Claims provided to Grantee by the Company upon receipt of Grantee’s
notice.
3.
Share Transfer Restrictions. “Non-transferable Shares” means those Shares that
are subject to the transfer restrictions imposed under this Section 3 which
restrictions have not expired or terminated. Non-transferable Shares may not be
sold, transferred, exchanged, assigned, pledged, hypothecated or otherwise
encumbered.

The restrictions imposed under this Section shall apply to all shares of the
Company’s common stock or other securities issued with respect to
Non-transferable Shares hereunder in connection with any merger, reorganization,
consolidation, recapitalization, stock dividend or other change in corporate
structure affecting the common stock of the Company.
The transfer restrictions imposed under this Section 3 will expire as to all of
the Shares indicated on Page 1 on the earliest to occur of the following (the
period prior to such expiration being referred to herein as the
“Non-transferable Period”):
(a)
On the Date of Vesting specified on Page 1;

(b)
On the date of termination of Grantee’s employment with the Company and its
Subsidiaries by reason of Grantee’s death or Disability; or

(c)
On the date of termination of Grantee’s employment with the Company and its
Subsidiaries by the Company without Cause or by Grantee’s resignation for Good
Reason, in either case within twelve (12) months after the occurrence of a
Change in Control.






--------------------------------------------------------------------------------





4.
Delivery of Shares. The Shares will be registered in the name of Grantee as of
the Date of Grant and will be held by the Company during the Non-transferable
Period in certificated or uncertificated form. If a certificate for
Non-transferable Shares is issued during the Non-transferable Period, such
certificate shall be registered in the name of Grantee and shall bear a legend
in substantially the following form (in addition to any legend required under
applicable state securities laws):

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Award Agreement between the registered owner of
the shares represented hereby and Lowe’s Companies, Inc. Release from such terms
and conditions shall be made only in accordance with the provisions of such
Agreement, copies of which are on file in the offices of Lowe’s Companies, Inc.”
Stock certificates for the Shares, without the above legend, shall be delivered
to Grantee or Grantee’s designee upon request of Grantee after the expiration of
the Non-transferable Period, but delivery may be postponed for such period as
may be required for the Company with reasonable diligence to comply if deemed
advisable by the Company, with registration requirements under the Securities
Act of 1933, listing requirements under the rules of any stock exchange, and
requirements under any other law or regulation applicable to the issuance or
transfer of the Shares.
5.
Voting and Dividend Rights. Grantee, as beneficial owner of the Shares, shall
have full voting and dividend rights with respect to the Shares during and after
the Vesting Period and Non-transferable Period. If Grantee forfeits any rights
Grantee may have under this Agreement, Grantee shall no longer have any rights
as a shareholder with respect to the Shares or any interest therein and Grantee
shall no longer be entitled to receive dividends on such Shares. In the event
that for any reason Grantee shall have received dividends upon such Shares after
such forfeiture, Grantee shall repay to the Company an amount equal to such
dividends.

6.
Competing Activity.  If Grantee engages in any Competing Activity during
Grantee’s employment with the Company or a Subsidiary or within 2 years after
the termination of Grantee’s employment with the Company or its Subsidiaries for
any reason, (i) Grantee shall forfeit all of Grantee’s right, title and interest
in and to any Unvested Shares or Non-transferable Shares as of the time of the
Grantee’s engaging in such Competing Activity and such Shares shall revert to
the Company immediately following such event of forfeiture, and (ii) Grantee
shall remit, upon demand by the Company, the “Repayment Amount” (as defined in
the following sentence), with respect to any Shares that were granted to Grantee
under the terms of this Agreement.

The “Repayment Amount” is the aggregate Fair Market Value of the Shares at the
time of delivery to Grantee.  The Repayment Amount shall be payable in cash
(which shall include a certified check or bank check), by the tender of shares
of Common Stock or by a combination of cash and Common Stock; provided that,
regardless of the Fair Market Value of such shares at the time of tender, the
tender of the shares shall satisfy the obligation to pay the Repayment Amount
for the same number of shares of Common Stock delivered to the Company.
For purposes of this Agreement, Grantee will be deemed to be engaged in a
“Competing Activity” if Grantee, directly or indirectly, owns, manages,
operates, controls, is employed by, or participates in as a 5% or greater
shareholder, partner, member or joint venturer, in a Competing Enterprise, or
engages in, as an independent contractor or otherwise, a Competing Enterprise
for himself or on behalf of another person or entity.  A “Competing Enterprise”
is any business engaged in any market which is a part of the Home Improvement
Business as described below (i) with total annual sales or revenues of at least
five hundred million dollars ($500 million USD) and (ii) with retail locations
or distribution facilities in a US State or the District of Columbia or which
engages in providing goods and/or services within the Home Improvement Business
to customers in the United States through electronic means (internet, mobile
application, etc.), including but not limited to the following entities:  The
Home Depot, Inc.; Sears Holdings, Inc. or Transform Holdco LLC; Menard, Inc.;
Amazon.com, Inc.; Ace Hardware Corp.; Lumber Liquidators Holdings, Inc.;
Wayfair, Inc.; Walmart, Inc.; Best Buy Co., Inc., HD Supply Holding, Inc.; Floor
& Décor Holdings, Inc.; and True Value Company.





--------------------------------------------------------------------------------





The Company and its affiliated entities comprise an omni-channel provider of
home improvement products and supplies for maintenance, repair, remodeling, and
decorating as well as appliances, installation and other services, supplies for
the multi-family housing industry, and supplies for builders, contractors, and
maintenance professionals (the “Home Improvement Business”).  The Company
operates retail locations and support facilities and offers products and
services to consumers in all 50 states, the District of Columbia, and Canada
through traditional retail locations, sales organizations, and on-line
channels.  The Company’s Home Improvement Business requires a complex sourcing
and supply network, multi-channel distribution and delivery systems, innovative
information technology resources, and a robust infrastructure support
organization.
Grantee recognizes and acknowledges that the Company has a legitimate business
interest in maintaining its competitive position in a dynamic industry and that
restricting Grantee for a reasonable period from performing work for, providing
services to, or owning more than a 5% interest in an enterprise which engages in
business activities which are in competition with the Company is reasonable and
appropriate.  Grantee further acknowledges that the Company’s business would
likely be damaged by Grantee’s engaging in competitive work activity during the
non-competition period detailed above.  Grantee agrees that in Grantee’s
position with the Company, Grantee was provided access to or helped develop
business information proprietary to the Company and that Grantee would
inevitably disclose or otherwise utilize such information if Grantee were to
work for, provide services to, or own a substantial interest in a Competing
Enterprise during the non-competition period.
Should Grantee wish to undertake a Competing Activity during Grantee’s
employment or before the expiration of the above-referenced 2-year period,
Grantee must request written permission from the Executive Vice President, Human
Resources of the Company before undertaking such Competing Activity. The Company
may approve or not approve the Competing Activity at its sole discretion.
Nothing contained in this Section 6 shall be interpreted as or deemed to
constitute a waiver of, or diminish or be in lieu of, any other rights that the
Company or a Subsidiary may possess as a result of Grantee’s misconduct or
direct or indirect involvement with a business competing with the business of
the Company or a Subsidiary. This section does not apply to Grantee if Grantee
works in the State of California at the end of Grantee’s employment with the
Company.  
7.
No Solicitation of Employees.  During Grantee’s employment with the Company or
any of its subsidiaries and until the date that is 2 years after date of
termination for any reason, Grantee will not, directly or indirectly, solicit or
encourage any person who was an employee of the Company or any of its
subsidiaries during Grantee’s employment or during the 2 years immediately prior
to Grantee’s date of termination (“Protected Employee”), to leave employment
with the Company or any of its subsidiaries or assist in any way with the hiring
of any Protected Employee by any future employer, person or other entity
including but not limited to referral, identification for potential employment,
recommendation, interview, or direct or indirect supervision.

8.
No Solicitation of Customers or Vendors. During Grantee’s employment with the
Company or any of its subsidiaries and until the date that is 2 years after date
of termination for any reason, Grantee will not, directly or indirectly, solicit
the business of the Company’s customers or vendors who were customers or vendors
during the 2 years immediately prior to Grantee’s date of termination to divert
their business away from or otherwise interfere with the business relationships
of the Company with its customers and/or vendors on Grantee’s behalf or on
behalf of any other entity or person.

9.
Injunctive Relief.  Grantee agrees that the provisions herein are important to
and of material consideration to the Company and that the Company considers that
monetary damages alone are an inadequate remedy to the Company for any breach of
the provisions hereof. Grantee further stipulates that, upon any material breach
by Grantee of the provisions herein the Company shall be entitled to injunctive
relief against Grantee from a court having personal jurisdiction of Grantee. 
This section shall not be deemed to limit the legal and equitable remedies
available to the Company or to limit the nature and extent of any claim by the
Company for damages caused by Grantee for breach of this Agreement.






--------------------------------------------------------------------------------





10.
No Right of Continued Employment. Nothing in this Agreement shall interfere with
or limit in any way the right of the Company or any Subsidiary to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in the employ of the Company or any Subsidiary.

11.
Payment of Taxes.

(a)
Upon issuance of the Shares hereunder, Grantee may make an election to be taxed
upon such award under Section 83(b) of the Code. To effect such election,
Grantee may file an appropriate election with Internal Revenue Service within
thirty (30) days after award of the Shares and otherwise in accordance with
applicable Treasury Regulations.

(b)
At the end of the Vesting Period, the Company will automatically withhold a
number of Shares having a fair market value equal to an amount up to the maximum
statutory rate to satisfy federal, state, local and foreign taxes (including
Grantee’s FICA obligation), unless Grantee notifies the Company thirty (30) days
prior to the expiration and termination of the Vesting Period that he or she
will satisfy his or her tax withholding obligations in cash.

(c)
In the event Grantee chooses to satisfy Grantee’s tax withholding obligations in
cash and complies with the above notification requirement, Grantee will, no
later than the date as of which any amount related to the Shares first becomes
includable in Grantee’s gross taxable income for federal income tax purposes,
pay to the Company, or make other arrangements satisfactory to the Committee
regarding payment of, any federal, state and local taxes of any kind (including
Grantee’s FICA obligation) required by law to be withheld with respect to such
amount.

The obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company, and, where applicable, its
Subsidiaries will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to Grantee.
12.
Amendment. The Committee may amend or terminate this Agreement without the
consent of Grantee; provided, however, that such amendment or termination shall
not, without Grantee’s consent, reduce or diminish the value of this award
determined as if it had been fully vested (i.e., as if all restrictions on the
Shares hereunder had expired) on the date of such amendment or termination.

13.
Plan Controls. The terms contained in the Plan, including without limitation the
antidilution adjustment provisions, are incorporated into and made a part of
this Agreement, and this Agreement shall be governed by and construed in
accordance with the Plan. In the event of any actual or alleged conflict between
the provisions of the Plan and the provisions of this Agreement, the provisions
of the Plan shall be controlling and determinative.

14.
Successors. This Agreement shall be binding upon any successor of the Company,
in accordance with the terms of this Agreement and the Plan.

15.
Severability. If any one or more of the provisions contained in this Agreement
are invalid, illegal or unenforceable, the other provisions of this Agreement
will be construed and enforced as if the invalid, illegal or unenforceable
provision had never been included.

16.
Notice. Notices and communications under this Agreement must be in writing and
either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to:

Lowe’s Companies, Inc.
1000 Lowes Boulevard
Mooresville, NC 28117 United States of America





--------------------------------------------------------------------------------





Attn: Stock Plan Administration
or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.
17.
Governing Law and Venue. This Agreement shall be governed by the laws of the
State of North Carolina other than its choice of laws provisions to the extent
that such provisions would require or permit the application of the laws of a
state other than North Carolina. Each of the Parties to this Agreement consents
to submit to the personal jurisdiction and venue of the Charlotte Division of
the U.S. District Court for the Western District of North Carolina, or if
federal jurisdiction is not available, the North Carolina Superior Court in any
action or proceeding arising out of or relating to this Agreement and
specifically waives any right to attempt to deny or defeat personal jurisdiction
of the U.S. District Court for the Western District of North Carolina or the
North Carolina Superior Court by motion or request for leave from any such
court. Each of the Parties further waives any right to seek change of venue from
such Court due to inconvenient forum or other similar justification and will pay
to the other Parties the costs associated with responding to or otherwise
opposing any motion or request for such relief.






